Citation Nr: 0800490	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for 
leukopenia/anemia/hyperlipidenia, claimed as a manifestation 
of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from October 1964 to August 
1968 and from February 1991 to August 1991, and he served in 
Southwest Asia from February 1991 to May 1991.  He also had 
reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for 
leukopenia/anemia/hyperlipidenia, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's currently claimed left knee disorder is not 
related to his active military service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In October 2001, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the October 2001 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the August 2003 
rating decision, October 2004 SOC, and February 2005 SSOC 
explained the basis for the RO's action and the SOC and SSOC 
provided him with additional 60 day periods to submit more 
evidence.  It appears that obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

The RO did not afford the veteran a VA examination for a left 
knee disorder because there is sufficient medical evidence to 
decide the claim, and the Board agrees.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that there is competent 
evidence of a current diagnosis of a left knee disorder, as 
will be discussed below.  The Board does not find, however, 
that there is credible evidence that tends to show that there 
was an in-service event, injury, or disease connected to a 
left knee disorder.  Therefore, the Board finds that the 
evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  38 
C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303(a) (2007).  Under the law, 
active service includes (1) active duty, (2) any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and (3) any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a).  In 
other words, service connection is available for injuries 
and/or diseases incurred during active duty or active duty 
for training but (except for the exceptions listed in this 
paragraph) only for injuries, and not diseases, sustained on 
inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 
(1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty for training is generally duty (other than 
full-time duty) prescribed for Reserves or duty performed by 
a member of the National Guard of any state (other than full-
time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 
Annual training is an example of active duty for training 
while weekend drills are inactive duty.  Presumptive periods 
do not apply to active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

Where there is chronic disease, e.g., arthritis, shown as 
such in service or within the presumptive period under 38 
C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The service medical records (SMRs) for reserve and active 
duty do not show any treatment for a left knee disorder.  At 
his September 1968 separation examination the veteran's lower 
extremities were found to be normal.  In October 1988 and 
June 1991 the veteran checked on health forms that he did not 
have a bone, joint, or other deformity, and in June 1991 his 
lower extremities were found to be normal upon examination.  
The veteran indicated again in February 1994 and April 1999 
that he did not have a bone, joint, or other deformity and 
was in excellent health, and on both occasions his lower 
extremities were found to be normal upon examination.  

However, at a July 1998 VA outpatient appointment the veteran 
reported two weeks of swelling in his left knee with pain 
that was alleviated with Naprosyn.  An August 1998 VA x-ray 
of the left knee showed early osteoarthritis of the knee with 
no evidence of bony injury.  The radiologist described it as 
a minor abnormality with no attention needed.  The veteran 
reported in March 1999 that his knee only swelled after 
playing a lot of racquetball, and VA treatment notes from 
September 1999 indicate that the veteran was having pain with 
swelling in his left knee, especially when he exercised.  At 
a May 2001 VA outpatient appointment the veteran had swelling 
and pain in his left knee after playing racquetball but 
V.B.D., M.D. opined that he remained normotensive.  Dr. D. 
noted in November 2001 and April 2002 that the veteran had 
arthralgia in multiple joints.

The record does not contain complaints or treatment related 
to his left knee contemporaneous to his active service.  
There is no diagnosis related to the knee prior to the August 
1998 x-ray and no treatment prior to the appointments with 
Dr. D.  As discussed above, the SMRs show that the veteran's 
lower extremities were normal at several examinations.  There 
is no competent medical opinion otherwise suggesting that his 
current knee diagnosis is related to his active service.

The Board recognizes the sincerity of the arguments advanced 
by the veteran that his left knee disorder is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, left knee disorder requires specialized training for 
a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  
  
Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for left 
knee disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for left knee disorder is denied.


REMAND

The veteran alleges that he suffers from 
leukopenia/anemia/hyperlipidenia which he believes to be 
manifestations of an undiagnosed illness resulting from his 
service in Operation Desert Shield/Desert Storm.  He is a 
Persian Gulf War veteran, having served in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, or disability out of 
proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

A review of the veteran's SMRs do not show any treatment for 
leukopenia/anemia/hyperlipidenia but they do show that in 
1994 the veteran was found positive for sickle cell 
hemoglobin.  The veteran reported that he was aware of this 
and would bring in a letter from his private doctor showing 
that he was positive for the trait only, but the record does 
not contain this letter. 

At an April 1995 VA Persian Gulf Evaluation the veteran 
denied and medical problems or injuries after he returned 
from Southwest Asia.  The veteran indicated that while 
serving in Southwest Asia he was involved in clearing a 
contaminated area or equipment and was in a smoky area but 
was not enveloped.   A chest x-ray showed hyperinflation and 
pleural thickening left base.  The veteran was diagnosed with 
anemia, leucopenia and a history of sickle cell trait.

April 1996 imaging of the liver and spleen was normal.  The 
veteran was described in July 1998 VA treatment notes as 
having "Persian Gulf syndrome" with a decreased white blood 
cell count.  In March 1999 the veteran reported feeling well 
with occasional fatigue, and in August 1999 a physician 
described the veteran's sickle cell trait as being 
asymptomatic.  March 2000 treatment notes indicate that the 
veteran felt tired all of the time.  In August 2000 his white 
blood count was at 3.86 and his cholesterol count was 218 
with his LDL at 146 despite him being on a low cholesterol 
diet.  At a May 2001 VA appointment a physician noted marked 
improvement in the veteran's lipid panel with simvastatin, 
and in November 2001 his blood count had marked improvement.

By law, assistance to a veteran in processing a claim shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed above, the 
veteran had a Persian Gulf examination with VA in April 1995 
but did not have a Persian Gulf Protocol Examination as part 
of this claim, which was filed in December 2000.  There is a 
March 2002 note that such an examination should be scheduled 
but the record does not indicate that it took place.

The record also shows that the RO did not notify the veteran 
of the requirements for service connection for the 
manifestations of an undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
his representative a letter explaining 
the requirements for service connection 
for the manifestations of an 
undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  In 
addition, the RO should request that 
the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to 
obtain any additional evidence not of 
record that pertains to the claim for 
service connection for 
leukopenia/anemia/hyperlipidenia 
claimed as due to undiagnosed illness 
or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.  The RO 
should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to 
undergo a VA examination by a 
physician, which conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010).  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
physician(s) designated to examine the 
veteran, and the report of the 
examination(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to 
the examiner(s) prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.

a.	The examiner should thoroughly 
review the claims file prior to 
the examination.

b.	The examiner should specifically 
state whether any of the veteran's 
leukopenia/anemia/ hyperlipidenia 
are attributable to a known 
diagnostic entity. If there is a 
known diagnosis that can be 
medically explained, the examiner 
should offer an opinion as to 
whether it is at least as likely 
as not (i.e., there is at least a 
50 percent probability) that the 
diagnosed disability is causally 
or etiologically related to his 
active service, or whether such a 
causal or etiological relationship 
is unlikely (i.e., less than a 50 
percent probability).

3.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for 
leukopenia/anemia/hyperlipidenia, 
claimed as a manifestation of an 
undiagnosed illness pursuant to 
38 U.S.C. § 1117.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
pertinent to the issues currently on 
appeal since the May 2004 SOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


